id office uilc cca_2012070410263247 ------------- number release date from ----------------------- sent wednesday july am to -------------------- cc ------------------------------------------------ subject fw currently not collectible determination in a cdp case -- ----------------------- this provides our response to your e-mail requesting guidance on cnc determinations in cdp cases if collection finds that the taxpayer has assets from which the service may collect collection may remove the taxpayer's accounts from currently not collectible cnc status notwithstanding appeals' earlier cdp determination to place the taxpayer's accounts into cnc status the existence of the authority of collection to take this action is supported by section sec_6330 which grants to appeals retained jurisdiction of the original cdp determination on issues regarding a change_in_circumstances with respect to the taxpayer which affects such determination if collection was not authorized to take action in response to a change in the taxpayer's circumstances there would be no reason for this provision see 135_tc_114 aff'd d c cir b y its nature a collection determination by appeals could be binding only until there has been a change in the taxpayer's circumstances if collection removes the taxpayer's accounts from cnc status and the taxpayer is not able to resolve his disagreement with collection exhaust administrative remedies then the taxpayer may request and would be entitled to receive a retained jurisdiction hearing with appeals a taxpayer may invoke appeals' retained jurisdiction under sec_6330 when collection based on a change in the taxpayer's circumstances takes or proposes an action contrary to appeals' determination see sec_301_6320-1 sec_301_6330-1 under retained jurisdiction appeals may consider whether changed circumstances warrant a change in its earlier determination a change_in_circumstances under sec_6330 may include as in this case a discovery by collection that the taxpayer has assets held by a nominee or alter ego about which appeals was unaware if an unemployed taxpayer's accounts are put into cnc status as a result of a cdp determination and the taxpayer later gets a job the taxpayer's receipt of wages or salary as a collection source would be a change in the taxpayer's circumstances that could trigger appeals' retained jurisdiction see 135_tc_114 aff'd d c cir appeals' determination resulting from a retained jurisdiction hearing is not judicially reviewable by the tax_court sec_301_6320-1 q a-h2 h q a-h2 nevertheless at the conclusion of the retained jurisdiction hearing the taxpayer should be provided with a retained jurisdiction determination with detailed findings and conclusions similar to a regular notice_of_determination these detailed findings and conclusions will permit us to defend the retained jurisdiction determination in the event the tax_court decides it has review jurisdiction i apologize for the delays in getting back to you on this one please let me know if we can assist further
